DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the specification under 35 U.S.C. 132(a) because it introduces new matter into the disclosure is withdrawn in light of Applicant’s amendment.
The warning that should claim 9 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof is withdrawn in light of Applicant’s amendment to claim19.
The objection to claims 9 and 19 because “The” at the start of the claims should be replaced with --A-- is withdrawn in light of Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faue (2007, US 7,189,903) taken with the evidence of each of Popi (2009, US 7,473,826), Page (2016, US 9,313,970), Popi (2011, US 7,872,183), Page (2011, US 8,035,006), Popi (2012, US 8,324,476), Johnson (2007, US 7,211,717), and Page (2015, US 8,969,677) and the instant specification.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 1 November 2021.  Applicant’s arguments filed 2 May 2022 have been fully considered but they are not persuasive.  
This determination was made using the characteristics of three com varieties that do not vary under different environmental conditions. Appendix A compares the descriptions of 1351729 in US 7,473,826 and US 9,313,970, of 94INK1A in US 7,872,183, US 8,035,006 and US 8,324,476, and of 1285291 in US 7,211,717 and US 8,969,677. The characteristics in bold are those that differ in the descriptions of at least one corn variety; these characteristics are those that are affected by the environmental conditions under which a plant is grown.  Further, the instant Table 1 shows that traits like number of tillers, adaxial angle, number of leaves, number of ears per stalk, ear weight, and number of kernel rows are not fixed in SG349 or are affected by small environmental differences;  this includes traits like brace root color and husk cover that Appendix A shows are not affected by the environmental conditions under which a plant is grown.  The instant Table 1 is silent on the degree of zig-zag and the presence of the glume ring/band in SG349;  thus, these could not be part of the analysis.  Thus, the characteristics upon which this determination was made are anther color, ear shape, dry and fresh husk color, ear husk length (husk bract length) and endosperm type and color.
Faue teaches an inbred maize plant that like SG349 has red anthers, average ear shape (semi-conical), buff fresh husk color, green fresh husk color, and normal, yellow endosperm (Table 1).  Faue also teaches seeds of the plant, plant parts, F1 seeds and plants produced from it, methods of breeding with it and making a second maize plant, a converted maize plant and a method of making it, including where the conversion confers male sterility, herbicide tolerance, insect resistance, disease resistance, altered carbohydrates, or altered fatty acids, methods of generating a molecular marker profile, and a derived maize plant (claims 1-4, 11-23;  Table 2; column 12, line 58, to column 20, line 50, column 26, line 52, to column 30, line 51, column 31, lines 8-52).
Even if Faue’s plant is shown not to be identical to SG349, it would be a plant that has any number of locus conversions or gene edits and otherwise has 50% of the morphological and phenotypic characteristics in Table 1 and can differ from the values in Table 1 by up to 50%.
Response to Arguments
Applicant urges that a trait in the same plant variety can have non-identical descriptions not only due to environmental condition differences but also due to experimental or interobserver variabilities (response pg 8).
This is not found persuasive.  Potential experimental or interobserver variabilities are yet another reason that values cannot be compared unless the plants are grown side-by-side (and viewed and analyzed by the same person).  They are not reason to treat reported values as invariant absolutes.  
Applicant urges that to gain statistical power over variability and error that are inherent in any agricultural analysis, experiments are run in replicates and repeated;  the presence of standard deviation per se does not disqualify the trait from inter-plant variety comparison beyond environmentally controlled, side-by-side comparison, but it is proof that the variability that is inherent to a trait comparison has been recognized and accounted for. (response pg 8).
This is not found persuasive.  Those attorney arguments are not supported by evidence and therefore unpersuasive. See In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984), explaining that arguments and conclusions unsupported by factual evidence carry no evidentiary weight).  Applicant is remined that arguments of counsel cannot take the place of evidence in the record. (see In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and MPEP 716.01(c) II).
Applicant urges that the Office has not provided any reference that discloses exactly the characteristics of the claimed maize variety SG349, so a copy of the PVP certificate for I533766 is submitted;  a plurality of distinct characteristics of SG349 as compared to I533766, are statistically significant (e.g., accounted for environmental, experimental, or interobserver differences), so as to sufficiently show that Faue does not disclose “exactly what is claimed” in the instant claims (response pg 9).
Applicant provides no evidence that statistical analysis of the traits in question is sufficient to overcome variation due to environmental conditions (or experimental or interobserver variabilities).  
Applicant urges that Heat units (growing degree units) required from emergence to silking of 50% of the plants is 1423 + 19.7 GDU in SG349, in contrast to 1410 GDU in I533766, a statistically significant difference according to methods known in the art (Student’s t-test, p < 0.01);  this is a trait difference between SG349 and I533766 that is not affected by environment, demonstrating that SG349 and I533766 are different, and days required from emergence to silking of 50% of the plants were statistically significantly shorter in SG349 as compared to I533766 (62.1 + 1.0 days vs. 77 days, p < 0.0001) (response pg 9).
This is not found persuasive.  Applicant has provided no evidence that heat units  required from emergence to silking of 50% of the plants or days required from emergence to silking of 50% of the plants are not affected by environment.
Further, 1410 GDU is within standard deviation of 1423 + 19.7 GDU.  Applicant has not provided the analysis of an expert to the conclusion in the arguments.  
Applicant compares the values for SG349 with those from I533766 as reported in the issued patent or in the PVP.  For each of those comparisons, Applicant urges that “the Examiner has not ruled out a plausible possibility that the different values listed above can be attributed to a non-environmental factor (e.g., experimental and/or interobserver variability), or that real inter-plant variety difference over environmental, experimental, or interobserver variability can be evaluated by using statistical analysis known in the art” (response pg 9-16).
This is not found persuasive.  Applicant has not provided evidence that attribution of different values to a non-environmental factor (e.g., experimental and/or interobserver variability) means that differences in values can be treated as absolutes.  As Applicant is arguing that these differences can be evaluated by using statistical analysis, it is Applicant responsibilities to provide evidence that real inter-plant variety difference over environmental, experimental, or interobserver variability can be evaluated by using statistical analysis known in the art.  
It is noted that evidence was provided in the Action that in maize each of these traits varies in different reports (see Appendix A), whether due to environmental conditions and/or to experimental and/or interobserver variability.  The descriptions of 94INK1A in ‘183, ‘006, and ‘476 differ enough that one could assert that each of ‘183, ‘006, and ‘476 describes different plants, even though they do not.  Applicant has not explained the differences in the data in the Appendix in the context of their arguments and has not provided evidence to back their assertions.
Applicant urges that with respect to internodal length, SG349 had statistically significantly shorter internode length (10.9 + 0.6 cm) as compared to I533766 (13.7 + 1.0 cm), demonstrating that SG349 and I533766 are different (response pg 9-10).
This is not found persuasive because Applicant has not provided evidence that internodal length can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer, given the evidence provided in Appendix A that the same plant variety grown in different conditions and/or evaluated by different observers differs (e.g., internode length for I285291 ranged from 12.6 to 16.0 cm).
Applicant urges that with respect to leaf color, SG349 had dark green leaves, whereas I533766 had light green leaves, demonstrating that SG349 and I533766 are different (response pg 10).
This is not found persuasive. ‘903 describes I533766 as having dark green leaves (Table 1).  Applicant has not explained the difference in description of I533766 in the PVP versus ‘903 and why would mean that SG349 and I533766 are different.
Applicant urges that with respect to leaf length, SG349 had statistically significantly shorter leaf length (62.0 + 3.8 cm) as compared toI533766 (70.0 + 2.7 cm), demonstrating that SG349 and I533766 are different (response pg 10-11).
This is not found persuasive because Applicant has not provided evidence that leaf length can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer, given the evidence provided in Appendix A that the same plant variety grown in different conditions and/or evaluated by different observers differs (e.g., leaf length for 94INK1A ranged from 68.4 to 79.3 cm).
Applicant urges that with respect to leaf width, SG349 had statistically significantly wider leaf width (10.5 + 0.5 cm) as compared to I533766 (7.8 + 1.2 cm), demonstrating that SG349 and I533766 are different  (response pg 11).
This is not found persuasive because Applicant has not provided evidence that leaf width can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer, given the evidence provided in Appendix A that the same plant variety grown in different conditions and/or evaluated by different observers differs (e.g., leaf width for I285291 ranged from 7.5 to 9.0 cm).  
Applicant urges that number of leaves above top ear SG349 had statistically significantly more number of leaves (6.0 + 0.4 leaves) above top ear as compared to I533766 (5.1 + 0.7 leaves above top ear), demonstrating that SG349 and I533766 are different (response pg 11).
This is not found persuasive because Applicant has not provided evidence that leaf number can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer.  Further, it is noted that 5.1 + 0.7 overlaps with the range of 6.0 + 0.4 (5.6 - 6.4);  Applicant has not explained why thus demonstrates that SG349 and I533766 are different.  
Applicant urges that with respect to primary branch number, SG349 had statistically significantly branches (12.3 + 1.7 branches) as compared to I533766 (9.2 + 2.4 branches), demonstrating that SG349 and I533766 are different (response pg 11-12).
This is not found persuasive because Applicant has not provided evidence that primary branch number can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer.  Further, it is noted that 12.3 + 1.7 (10.6 - 14) overlaps with the range of 9.2 + 2.4 (6.8 - 11.6);  Applicant has not explained why thus demonstrates that SG349 and I533766 are different.
Applicant urges that with respect to peduncle length, SG349 had statistically significantly longer peduncle (18.8 + 2.6 cm), almost three times as long as that of I533766 (6.8 cm), demonstrating that SG349 and I533766 are different (response pg 12).
This is not found persuasive because Applicant has not provided evidence that peduncle length can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer, given the evidence provided in Appendix A that the same plant variety grown in different conditions and/or evaluated by different observers differs (e.g., peduncle length for I285291 ranged from 1.8 to 7.0 cm).  Further, Applicant has not provided evidence that the trait can be evaluated by using statistical analysis when the data for one plant does not provide a standard deviation.
Applicant urges that with respect to central spike length, SG349 had statistically significantly shorter central spike length (20.0 + 1.6 cm), as compared to I533766 (22.9 cm), demonstrating that SG349 and I533766 are different (response pg 12-13).
This is not found persuasive because Applicant has not provided evidence that central spike length can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer.  Further, Applicant has not provided evidence that the trait can be evaluated by using statistical analysis when the data for one plant does not provide a standard deviation and given the evidence provided in Appendix A that the same plant variety grown in different conditions and/or evaluated by different observers differs (e.g., spike length for I285291 ranged from 17.7 to 23).
Applicant urges that for pollen shed, rated on a 0 to 9 scale where 0 is male sterile and 9 is heavy pollen shed, SG349 had pollen score of 7, whereas I533766 had pollen score of 5.9, demonstrating that SG349 and I533766 are different (response pg 13).
This is not found persuasive because Applicant has not provided evidence that pollen shed can be evaluated by using absolute values when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer.  
Applicant urges that with respect to ear diameter, SG349 has statistically significantly longer ear diameter (43.5 + 2.1 mm), as compared to I533766 (36.7 + 2.1 mm), demonstrating that SG349 and I533766 are different (response pg 13).
This is not found persuasive because Applicant has not provided evidence that ear diameter can be evaluated when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer, given the evidence provided in Appendix A that the same plant variety grown in different conditions and/or evaluated by different observers differs (e.g., ear diameter for 94INK1A ranged from 37 mm to 42 mm).  
Applicant urges that with respect to the kernel row number, SG349 had statistically significantly more kernel rows (15.6 + 1.4 rows), as compared to I533766 (12.4 + 0.6 rows), demonstrating that SG349 and I533766 are different (response pg 13-14).
This is not found persuasive because Applicant has not provided evidence that kernel row number can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer, given the evidence provided in Appendix A that the same plant variety grown in different conditions and/or evaluated by different observers differs (e.g., kernel row number for I351729 ranged from 14.0 to 15.6).   
Applicant urges that with respect to the number of kernels, SG349 had statistically significantly less kernels per row (23.1 + 2.2 kernels per row), as compared to I533766 (34.2 kernels per row), demonstrating that SG349 and I533766 are different (response pg 14).
This is not found persuasive because Applicant has not provided evidence that kernel number can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer. 
Applicant urges that with respect to cob diameter, SG349 had statistically significantly greater cob diameter (26.9 + 1.0 mm), as compared to I533766 (20.2 + 0.6 mm), demonstrating that SG349 and I533766 are different (response pg 14-15).
This is not found persuasive because Applicant has not provided evidence that cob diameter can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer. 
Applicant urges that with respect to kernel thickness (width), SG349 had statistically significantly thicker kernel (4.5 + 0.2 mm), as compared to I533766 (3.7 + 0.2 mm), demonstrating that SG349 and I533766 are different (response pg 15).
This is not found persuasive because Applicant has not provided evidence that kernel thickness can be evaluated by using statistical analysis when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer, given the evidence provided in Appendix A that the same plant variety grown in different conditions and/or evaluated by different observers differs (e.g., kernel thickness for I351729 ranged from 4.5 to 5.2).   
Applicant urges that with respect to kernel side color, SG349 consistently had light yellow kernel side color without variability (with standard deviation of 0), whereas I533766 had yellow-orange kernel side color, demonstrating that SG349 and I533766 are different (response pg 16).
This is not found persuasive because Applicant has not provided evidence that kernel side color can be evaluated when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer, given the evidence provided in Appendix A that the same plant variety grown in different conditions and/or evaluated by different observers differs (e.g., kernel side color for 94INK1A ranged from deep yellow to deep orange).
Applicant urges that the plants of the instant claims are distinct from the plant of Faue by requiring statistically significantly more heat units to silk, i.e., in a way that is not affected by the environment, and the plants of the instant claims are distinct from the plant of Faue in multiple ways including by having shorter internode length, producing leaves that are darker green, shorter, and wider, producing more leaves above the ear, having more branched tassel, having about three times longer peduncle, having shorter central spike, having more amount of pollen shed by a tassel, having green glume dolor as opposed to pale purple, having ears larger in diameter, having more kernel rows per ear, having less kernels per row, having larger cob diameter, having wider kernels, and having a lighter side color in kernel (response pg 16).
This is not found persuasive because Applicant has not provided evidence that these traits can be evaluated when the plants were not grown side-by-side and the data produced under the same experimental conditions by the same observer, given the evidence provided in Appendix A that the same plant variety grown in different conditions and/or evaluated by different observers differs.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Faue (2007, US 7,189,903).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 1 November 2021.  Applicant’s arguments filed 2 May 2022 have been fully considered but they are not persuasive.  
The claims are drawn to an inbred maize plant seeds of the plant, plant parts, F1 seeds and plants produced from it, methods of breeding with it and making a second maize plant, a converted maize plant and a method of making it, including where the conversion confers male sterility, herbicide tolerance, insect resistance, disease resistance, altered carbohydrates, or altered fatty acids, methods of generating a molecular marker profile, a derived maize plant and a method of making commodity product from the plant or its conversion.
The teachings of Faue are discussed above.  Faue does not teach making a commodity product from the maize plant.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make a commodity product from the plant or its conversion.  One of ordinary skill in the art would have been motivated to do so because commodity products like starch, oil, and corn syrup are economically important products produced from corn seed and the amongst the main reasons corn is grown.  
Response to Arguments
Applicant urges that the claimed plants are distinct from Faue’s, as discussed above, and Faue does not provide motivation to arrive and the instant plants (response pg 18).
This is not found persuasive for the reasons above.  

Conclusion
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662